DETAILED ACTION
	This Office Action is in response to the amendment filed on August 24, 2021. Claims 1 - 7, 9 - 16, and 18 - 20 are presented for examination. Claims 12 - 16 and 18 - 20 are rejected and this Office Action is being made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on August 24, 2021 has been entered and considered by the examiner. Based on the amendments to the claims to overcome the 103 rejections, the rejections under 35 U.S.C. 103 have been withdrawn. Based on the amendments to the claims to overcome the 112 rejections with regards to “computing device…configured to”, “expansion module manager…configured to”, the claim interpretation and rejections under 35 U.S.C. 112 with regards to “computing device…configured to”, “expansion module manager…configured to” have been withdrawn. With regards to the rejections under 35 U.S.C. 112, while the claims were amended, the rejections with regards to “user interface” in claims 12 - 20 have been maintained, with the reasons disclosed below.

Examiner’s Note
	While page 7, lines 15 - 28 through page 8, lines 1 - 24 in the Remarks section addresses the claim interpretation and rejections under 35 U.S.C. 112 for  “computing device…configured to”, “expansion module manager…configured to”, the Remarks section and claim amendments do not address the “user interface” portion of the 112 rejections. A discussion of the remaining rejection was made, as provided in the Interview Summary.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a user interface configured to present in claim 12, the user interface is configured to indicate in claim 14, the user interface configured to present in claim 18, user interface configured to display in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 12 lacks antecedent basis for “the expansion modules” (claim 12, line 5).

Dependent claims 13 - 16 and 18 - 20 are rejected due to inherited claim deficiencies of claim 12.


Claim limitations “a user interface configured to present placement of the expansion modules in the areas based on the determined airflow rates and the acquired power consumption measurement of the expansion modules” in claim 12, “wherein the user interface is configured to indicate that the first expansion module and the second expansion module are to be placed in the first area and the second area, respectively” in claim 14, “wherein the user interface is configured to indicate the placement of the expansion modules in the areas based on the measured actual power consumption of the expansion modules” in claim 17, and “wherein the user interface is configured to present indication of the second arrangement of the expansion modules” in claim 18, “wherein the user interface is configured to display information about where to place the expansion modules within the areas” in claim 19 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed functions regarding the user interface. In particular, the specification states: Paragraph [0018] states: “As referred to herein, a user interface is generally a system by which users 
The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure performs the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 13 - 16 and 18 - 20 are rejected due to inherited claim deficiencies of claim 12.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 12 - 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described above, the disclosure does not provide adequate structure to perform the claimed function regarding the functions the claimed expansion module manager and the user interface are performing. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Dependent claims 13 and 15 are rejected due to inherited claim deficiencies of claim 12.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

For claim 1: The prior art of Palmer et al. (U.S. PG Pub 2015/0253829 A1) discloses a rack management controller obtaining information for equipment of a server rack, and airflow through the equipment of the server rack, measured by sensors as well as configure and connect equipment in racks. Larson et al (U.S. PG Pub 2007/0089446 A1) discloses power measurements regarding servers and arranging and configuring components based on airflow, temperature sensing and power information. In addition, Zhang et al. (“Air Flow Modeling and Analysis for Thermal Management in Functional Burn-In Systems”) discloses a simulation model of server racks with different fan arrangements. 
However, none of the references taken either alone or in combination with the prior art of record discloses:
“acquiring a power consumption measurement of the expansion modules, wherein acquiring the power consumption measurement comprises operating the computing device at a predetermined operating condition, and wherein acquiring the power consumption measurement comprises measuring actual power consumption of the expansion modules during operation of the computing device, and
presenting placement of the expansion modules in the areas based on the determined airflow rates and the acquired power consumption measurement of the expansion modules, wherein presenting placement comprises indicating the placement of the expansion modules in the areas based on the measured actual power consumption of the expansion modules”.

Dependent claims 2 - 7 and 9 - 11 are allowable under 35 U.S.C. 103 for depending from claim 1, an allowable base claim under 35 U.S.C. 103.

Claims 12 - 16 and 17 - 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome the rejections under 35 U.S.C. 112 (a) and (b).

Claim 12: The prior art of Palmer et al. (U.S. PG Pub 2015/0253829 A1) discloses a rack management controller obtaining information for equipment of a server rack, and airflow through the equipment of the server rack, measured by sensors as well as configure and connect equipment in racks. Larson et al (U.S. PG Pub 2007/0089446 A1) discloses power measurements regarding servers and arranging and configuring components based on airflow, temperature sensing and power information. In addition, Zhang et al. (“Air Flow Modeling and Analysis for Thermal Management in Functional Burn-In Systems”) discloses a simulation model of server racks with different fan arrangements. 
none of the references taken either alone or in combination with the prior art of record discloses:
“operate the computing device at a predetermined operating condition;
measure actual power consumption of the expansion modules during operation of the computing device; and
a user interface operable with the computing device and configured to present placement of the expansion modules in the areas based on the determined airflow rates and the acquired power consumption measurement of the expansion modules in the areas based on the measured actual power consumption of the expansion modules”

Dependent claims 13 - 16 and 18 - 20 are allowable under 35 U.S.C. 103 for depending from claim 12, an allowable base claim under 35 U.S.C. 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cedric Johnson/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        
September 14, 2021